DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This office action is in response to amendment filed 06/17/2022. Claims 1-7, 9-10, 12-14 and 17-24 are pending, and likewise Claims 1-7, 9-10, 12-14 and 17-24 have been examined.

Response to Amendment
The amendment filed 06/17/2022 has been accepted and considered in this office action. Claims 1-5, 7, 9, 10, 12-14 and 17-20 have been amended. Claims 21-24 have been added. Claims 8, 11, 15 and 16 have been cancelled. Amendment to the specification has been considered, and the objections to the specification have been withdrawn. Amendment to the Abstract has been considered, and the objections to the Abstract have been withdrawn.  Amendments to Claim 9, on Pg 15 of Remarks, Filed 06/17/2022, has been considered. The objection to Claim 9 has been withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks, Pg 15-18, filed 06/17/2022, with respect to the rejections of Claims 1-20, under U.S.C. 101 have been fully considered and are persuasive.  The Rejections of Claims 1-20 under U.S.C. 101, has been withdrawn. 
Applicants arguments, see Remarks Pg 18-24, filed 06/17/2022, with respect to the rejections of Claims 1-20, under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, have been fully considered and are persuasive. The rejections of Claims 1-20, under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chiu Hung Luk on 8/24/2022.

The application has been amended as follows: 
1. (Amended) A method implemented by a computing device, the method comprising:
receiving a first audio data block and a second audio data block, wherein the first audio data block and the second audio data block each include a plurality of audio data segments;
calculating correlation coefficients between audio data segments of the first audio data block and corresponding audio data segments of the second audio data block to obtain a peak value of the correlation coefficients;
setting a time difference between an acquisition time of an audio data segment in the first audio data block and an acquisition time of an audio data segment in the second audio data block corresponding to the peak value as a reference time difference when a signal strength of the first audio data block is higher than a signal strength of the second audio data block, or setting the time difference as a crosstalk time difference when the signal strength of the first audio data block is weaker than the signal strength of the second audio data block;
setting time differences between acquisition times of the audio data segments of the first audio data block and the corresponding audio data segments of the second audio data block as audio segment time differences; 
determining that a corresponding audio data segment of the first audio data block includes crosstalk data [[when]] in response to an associated audio segment time difference matching the crosstalk time difference when the signal strength of the first audio data block is weaker than the signal strength of the second audio data block, or in response to the associated audio segment time difference not matching the reference time difference when the signal strength of the first audio data block is higher than the signal strength of the second audio data block; and 
removing the corresponding audio data segment including the crosstalk data from the first audio data block.

2. (Previously Presented) The method of claim 1, wherein calculating the correlation coefficients between the audio data segments of the first audio data block and the corresponding audio data segments of the second audio data block to obtain the peak value of the correlation coefficients comprises:
forming a correlation coefficient set by calculating the correlation coefficients between the audio data segments of the first audio data block and the audio data segments of the second audio data block; and 
using a maximum value in the correlation coefficient set as the peak value.

3. (Previously Presented) The method of claim 1, wherein: 
the peak value comprises a plurality of peak values; and
setting the time difference between the acquisition time of the audio data segment in the first audio data block and the acquisition time of the audio data segment in the second audio data block corresponding to the peak value as the reference time difference comprises: 
separately calculating a first time difference and a second time difference between acquisition times of audio data segments of the first audio data block and acquisition times of audio data segments of the second audio data block corresponding to a first peak value and a second peak value of the plurality of peak values respectively, wherein a smaller one of the first time difference and the second time difference is set as the reference time difference.

4. (Previously Presented) The method of claim 3, further comprising:
setting a larger one of the first time difference and the second time difference as the crosstalk time difference.

5. (Previously Presented) The method of claim 1, wherein the audio segment time difference matching the crosstalk time difference comprises:
the audio segment time difference being equal to the crosstalk time difference; or
a difference between the audio segment time difference and the crosstalk time difference being less than a first specified threshold.

6. (Original) The method of claim 1, wherein the audio segment time difference not matching the reference time difference comprises:
the audio segment time difference being not equal to the reference time difference; or
a difference between the audio segment time difference and the reference time difference being greater than a second specified threshold.

7. (Previously Presented) The method of claim 1, further comprising:
labeling an associated audio data segment of the first audio data block corresponding to a correlation coefficient as valid data when the correlation coefficient is greater than a defined coefficient value.

8. (Canceled) 

9. (Previously Presented) The method of claim 1, wherein the correlation coefficients calculated between the audio data segments of the first audio data block and the corresponding audio data segments of the second audio data block form a correlation coefficient set, and the method further comprises:
counting a statistical number of the correlation coefficients in the correlation coefficient set that are greater than a defined coefficient value, wherein correspondingly, determining the time difference as the reference time difference when the signal strength of the first audio data block is higher than the signal strength of the second audio data block comprises: determining the time difference as the reference time difference when the signal strength of the first audio data block is higher than the signal strength of the second audio data block and the statistical number is greater than a set threshold.

10. (Previously Presented) The method of claim 1, wherein the signal strength of the first audio data block being higher than the signal strength of the second audio data block comprises:
an energy of the first audio data block being larger than an energy of the second audio data block; or 
a sound pressure value of the first audio data block being larger than a sound pressure value of the second audio data block.

11. (Canceled) 

12. (Previously Presented) The method of claim 1, wherein the signal strength of the first audio data block being weaker than the signal strength of the second audio data block comprises: 
an energy of audio data in the first audio data block being less than an energy of audio data in the second audio data block; or 
a sound pressure value of the audio data in the first audio data block being less than a sound pressure value of the audio data in the second audio data block.

13. (Previously Presented) One or more computer readable media storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising:
receiving a first audio data block and a second audio data block, wherein the first audio data block and the second audio data block separately include a plurality of audio data segments; 
calculating correlation coefficients between audio data segments of the first audio data block and corresponding audio data segments of the second audio data block to obtain a plurality of peak values of the correlation coefficients; 
setting time differences between acquisition times of the audio data segments of the first audio data block and acquisition times of the corresponding audio data segments of the second audio data block as audio segment time differences;
setting a first time difference and a second time difference of the audio segment time differences corresponding to a first peak value and a second peak value as a reference time difference and a crosstalk time difference respectively, the crosstalk time difference being larger than the reference time difference; 
determining that a corresponding audio data segment of the first audio data block includes crosstalk data when an associated audio segment time difference matches the crosstalk time difference and does not match the reference time difference; and 
removing the corresponding audio data segment including the crosstalk data from the first audio data block.

14. (Previously Presented) The one or more computer readable media of claim 13, wherein calculating the correlation coefficients between the audio data segments of the first audio data block and the corresponding audio data segments of the second audio data block to obtain the plurality of peak values of the correlation coefficients comprises:
forming a correlation coefficient set by calculating the correlation coefficients between the audio data segments of the first audio data block and the corresponding audio data segments of the second audio data block; and 
using a maximum value in the correlation coefficient set as one of the plurality of peak values.

15. (Canceled) 

16. (Canceled) 

17. (Previously Presented) The one or more computer readable media of claim 13, wherein the audio segment time difference matching the crosstalk time difference comprises:
the audio segment time difference being equal to the crosstalk time difference; or
a difference between the audio segment time difference and the crosstalk time difference being less than a first specified threshold.

18. (Previously Presented) The one or more computer readable media of claim 13, wherein the audio segment time difference not matching the reference time difference comprises:
the audio segment time difference being not equal to the reference time difference; or
a difference between the audio segment time difference and the reference time difference being greater than a second specified threshold.

19. (Previously Presented) The one or more computer readable media of claim 13, the acts further comprising:
labeling an associated audio data segment of the first audio data block corresponding to a correlation coefficient as valid data when the correlation coefficient is greater than a defined coefficient value.

20. (Previously Presented) An electronic device, comprising:
a first sound sensing device configured to generate a first audio data block, the first audio data block including a plurality of audio data segments; 
a second sound sensing device configured to generate a second audio data block, the second audio data block includes a plurality of audio data segments; and
a processor configured to: 
calculate correlation coefficients between the plurality of audio data segments of the first audio data block and the plurality of audio data segments of the second audio data block to obtain a plurality of peak values of the correlation coefficients, 
set time differences between acquisition times of the audio data segments of the first audio data block and acquisition times of the corresponding audio data segments of the second audio data block as audio segment time differences,
set a first time difference and a second time difference of the audio segment time differences corresponding to a first peak value and a second peak value as a reference time difference and a crosstalk time difference respectively, the crosstalk time difference being larger than the reference time difference, 
determine that a corresponding audio data segment of the first audio data block includes crosstalk data when an associated audio segment time difference matches the crosstalk time difference and does not match the reference time difference, and 
remove the corresponding audio data segment including the crosstalk data from the first audio data block.

21. (Previously Presented) The electronic device of claim 20, wherein the audio segment time difference matching the crosstalk time difference comprises:
the audio segment time difference being equal to the crosstalk time difference; or
a difference between the audio segment time difference and the crosstalk time difference being less than a first specified threshold.

22. (Previously Presented) The electronic device of claim 20, wherein the audio segment time difference not matching the reference time difference comprises:
the audio segment time difference being not equal to the reference time difference; or
a difference between the audio segment time difference and the reference time difference being greater than a second specified threshold.

23. (Previously Presented) The electronic device of claim 20, wherein the processor is further configured to:
label an associated audio data segment of the first audio data block corresponding to a correlation coefficient as valid data when the correlation coefficient is greater than a defined coefficient value.

24. (Previously Presented) The electronic device of claim 20, wherein calculating the correlation coefficients between the audio data segments of the first audio data block and the corresponding audio data segments of the second audio data block to obtain the plurality of peak values of the correlation coefficients comprises:
forming a correlation coefficient set by calculating the correlation coefficients between the audio data segments of the first audio data block and the corresponding audio data segments of the second audio data block; and 
using a maximum value in the correlation coefficient set as one of the plurality of peak values.


Allowable Subject Matter
Claims 1-7, 9-10, 12-14 and 17-24 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
	Claim 1 recites setting a time difference between an acquisition time of an audio data segment in the first audio data block and an acquisition time of an audio data segment in the second audio data block corresponding to the peak value as a reference time difference when a signal strength of the first audio data block is higher than a signal strength of the second audio data block, or setting the time difference as a crosstalk time difference when the signal strength of the first audio data block is weaker than the signal strength of the second audio data block;
….determining that a corresponding audio data segment of the first audio data block includes crosstalk data in response to an associated audio segment time difference matching the crosstalk time difference when the signal strength of the first audio data block is weaker than the signal strength of the second audio data block, or in response to the associated audio segment time difference not matching the reference time difference when the signal strength of the first audio data block is higher than the signal strength of the second audio data block.

	Regarding Claim 13:
	Claim 13 recites setting a first time difference and a second time difference of the audio segment time differences corresponding to a first peak value and a second peak value as a reference time difference and a crosstalk time difference respectively, the crosstalk time difference being larger than the reference time difference; 
determining that a corresponding audio data segment of the first audio data block includes crosstalk data when an associated audio segment time difference matches the crosstalk time difference and does not match the reference time difference.

Regarding Claim 20:
Claim 20 contains similar limitations as Claim 13 and is therefore allowable for the same reasons.

Dependent Claims 2-7, 9-10, 12, 14, 17-19 and 21-24 are also allowable over prior art of record, as they depend on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 10:00 am - 8:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/Assistant Examiner, Art Unit 2658       

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658